       Case 1:20-cv-04807-JMF-RWL Document 18 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
A.C., on behalf of herself and her minor child, J.V.,                  :
                                                                       :
                                    Plaintiff,                         :   20-CV-4807 (JMF)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
NEW YORK CITY DEPARTMENT OF EDUCATION :
et al.,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       X
----------------------------------------------------------------------

JESSE M. FURMAN, United States District Judge:

        In light of the parties’ joint letter dated July 9, 2020, ECF No. 15, it is hereby ORDERED
that counsel for all parties appear for a conference with the Court on September 17, 2020 at 3:00
p.m. in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New York,
New York. By separate Order to be entered today, the Court is referring the matter to Magistrate
Judge Robert W. Lehrburger (to whom the case was reassigned earlier today) for General Pretrial
Purposes, including settlement. The parties should raise any issues regarding the need for
discovery (in aid of settlement or otherwise) and settlement (including the need for a “service
accounting”) with Magistrate Judge Lehrburger.

        All counsel are required to register promptly as filing users on ECF and to familiarize
themselves with the SDNY ECF Rules & Instructions, which are available at
https://www.nysd.uscourts.gov/electronic-case-filing. All counsel must also familiarize
themselves with the Court’s Individual Rules, which are available at https://www.nysd.
uscourts.gov/hon-jesse-m-furman. Absent leave of Court obtained by letter-motion filed
before the conference, all pretrial conferences must be attended by the attorney who will serve as
principal trial counsel.

        If this case has been settled or otherwise terminated, counsel are not required to submit
such letter or to appear, provided that a stipulation of discontinuance, voluntary dismissal, or
other proof of termination is filed on the docket prior to the date of the conference, using the
appropriate ECF Filing Event. See SDNY ECF Rules & Instructions §§ 13.17-13.19 & App’x A,
available at https://www.nysd.uscourts.gov/electronic-case-filing.

        In accordance with the Court’s Individual Rules and Practices, requests for an extension
or adjournment may be made only by letter-motion filed on ECF and must be received at least 48
hours before the deadline or conference. The written submission must state (1) the original
date(s); (2) the number of previous requests for adjournment or extension; (3) whether these
      Case 1:20-cv-04807-JMF-RWL Document 18 Filed 07/13/20 Page 2 of 2




previous requests were granted or denied; (4) whether the adversary consents and, if not, the
reasons given by the adversary for refusing to consent; and (5) the date of the parties’ next
scheduled appearance before the Court. Unless counsel are notified that the conference has been
adjourned, it will be held as scheduled.

        Counsel who have entered a notice of appearance as of the issuance of this order are
directed (1) to notify counsel for all other parties in this action who have not yet appeared
by serving upon each of them a copy of this order and the Court’s Individual Rules and
Practices forthwith, and (2) to file proof of such notice with the Court. If unaware of the
identity of counsel for any of the parties, counsel receiving this order must forthwith send a copy
of this order and the Court’s Individual Rules and Practices to that party personally.

       SO ORDERED.

Dated: July 13, 2020                                 __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
